DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 10/15/2020. The amendments filed on 10/15/2020 are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over  Boric-Lubecke et al. (U.S. Pub. No. 20080077015) hereinafter Boric-Lubecke, in view of Inan et al. (U.S. Pub. No. 20100094147) hereinafter Inan, in view of Cote et al. (U.S. Pub. No. 20070083128) hereinafter Cote, in view of Tao et al. (U.S. Pat. No. 8545413) hereinafter Tao, in further view of Kayyali (U.S. Pat. No. 8679012) hereinafter Kayyali. 
Regarding claim 1, primary reference Boric-Lubecke teaches:

a radar configured to obtain a radar return signal, the radar return signal received through a receive antenna and comprising a first physiological signal from the person, wherein the radar comprises at least a transmit antenna and a separate receive antenna, and wherein the receive antenna and the person are spaced at a predetermined distance ([0189]-[0192]); 
a physiological signal sensing device comprising a sensor in physical contact with the person and configured to obtain a second physiological signal from the person ([0124]; [0183]; [0191]), 
wherein the second physiological signal is obtained with the first physiological signal ([0191]; [0231]; figure 19; figure 23), and 
further wherein at least one of the first and second physiological signals comprises both cardiac physiological data and non-cardiac physiological data ([0075]; [0078]); and 
a computer configured to: 
(i) produce, using the first and second physiological signals, a radar signal ([0191]; [0231]); 
(ii) remove noise, using the signals, non-cardiac physiological data to produce the physiological parameter of the person ([0124]; [0132]; [0183]; [0191]; [0194]; [0232]) and 
	Primary reference Boric-Lubecke fails to teach:
	Finger measurements are obtained simultaneously with the radar. 

a computer configured to: 
(i) produce, using the first and second physiological signals, a average radar signal; and 
(ii) remove, using the time-locked average radar signal, non-cardiac physiological data to produce the physiological parameter of the person.
	However, the analogous art of Inan of a system for monitoring a physiological parameter of a person (abstract) teaches:
a sensor  configured to obtain a first physiological signal from the person (Abstract; 0008); 
a physiological signal sensor device comprising a sensor configured to obtain a second physiological signal from the person (Abstract; 0008; 0036), 
wherein the second physiological signal is obtained simultaneous with the first physiological signal (0008; 0035), and 
further wherein the first and/or second physiological signals comprise cardiac physiological data and non-cardiac physiological data (0031; 0034; 0035); 
further wherein the first physiological signals and second physiological signals are unique to the person ([0019]-[0020], heart function of a user is considered to be a unique signal to the person. [0021]-[0022], the BCG signal and the ECG signal or photoplethysmograph sensor are considered to be a first physiological signal and second physiological signal that are unique to the person. These signals define a particular unique signal acquired from a user that is quantitative and specific to that 
 a computer configured to: 
(i) produce using the first and second physiological signals, average signal (0023-0025; 0035); and 
(ii) remove using average radar signal, non-cardiac physiological data to produce the physiological parameter of the person (0048; 0066; 0073; 0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the physiological parameter monitoring device of Boric-Lubecke to incoroporate the simultaneous measurement and signal averaging features as taught by Inan because it greatly increases the signal to noise ratio of the extracted signal and provides a more useful signal for the user. 
Primary reference Boric-Lubecke further fails to teach:
a time-locked average physiological signal
	However, the analogous art of Cote of a physiological signal noise reduction method (abstract) teaches:
a time-locked average physiological signal ([0021])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined physiological parameter monitoring device of Boric-Lubecke and Inan to incorporate the time-locked average physiological signal as taught by Cote because time-locked signal processing 
Primary reference Boric-Lubecke further fails to teach:
The radar comprises separate transmitter and receiver
	However, the analogous art of Tao of a non-contact cardiopulmonary signal acquisition device (abstract) teaches:
a transmitting antenna 42 and a separate receiving antenna 44 (col. 4, ll. 13-34)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined physiological parameter monitoring device of Boric-Lubecke, Inan and Cote to incorporate the separate antenna of Tao becauseit provides at least one of selection of known signal acquisition means on the basis of suitability for the intended use or to allow modular construction of the signal acquisition so that individual elements can be replaced and/or upgraded.   
Primary reference Boric-Lubecke further fails to teach:
(iii) compare the physiological parameter of the person to a database of physiological parameters to identify the person
	However, the analogous art of Kayyali of a system for providing identity verification for a subject (abstract) teaches:
(iii) compare the physiological parameter of the person to a database of physiological parameters to identify the person (col 3, lines 18-26, lines 40-67, the biometric parameters are considered to be a physiological parameter as it includes physiological information. When this information is handled as medical information with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined physiological parameter monitoring device of Boric-Lubecke, Inan, Cote, and Tao to incorporate the physiological parameter identification feature as taught by Kayyali because it ensures that any therapeutic treatment delivered to a person is accurate and it reduces the possibility of an invalid medical diagnostic test (col 2, lines 25-67). 
Regarding claim 4, the combined references of Boric-Lubecke, Inan, Cote, Tao, and Kayyali teach all of the limitations of claim 1. Primary reference Boric-Lubecke further teaches:
wherein the second physiological signal is electrical activity of the person's heart ([0036]; [0103]). 
Regarding claim 5, the combined references of Boric-Lubecke, Inan, Cote, Tao, and Kayyali teach all of the limitations of claim 4. Primary reference Boric-Lubecke further teaches:
wherein the physiological signal sensor device is an electrocardiogram ([0124]).
Regarding claim 7, the combined references of Boric-Lubecke, Inan, Cote, Tao, and Kayyali teach all of the limitations of claim 1. Primary reference Boric-Lubecke further fails to teach:
wherein the second physiological signal is respiration of the person.

wherein the second physiological signal is respiration of the person ([0026]; [0048]).
Regarding claim 8, primary reference Boric-Lubecke teaches:
A method for monitoring a physiological parameter of a person to identify or authenticate the person (abstract), the said method comprising the steps of: 
obtaining, using a radar system, a radar return signal comprising a first physiological signal from the person, wherein the radar system is configured to receive the return signal through a receive antenna and, and wherein the radar comprises at least a transmit antenna and a receive antenna, the receive antenna and the person spaced at a predetermined distance ([0189]-[0192]); 
obtaining, using a physiological signal sense sensing device-in physical contact with the person, a second physiological signal from the person ([0124]; [0183]; [0191]), 
wherein the second physiological signal is obtained with the first physiological signa ([0191]; [0231]; figure 19; figure 23)l, and 
further wherein at least one of the first and second physiological signals comprises both cardiac physiological data and non-cardiac physiological data ([0075]; [0078]); 
producing a average radar signal using the first and second physiological signals ([0191]; [0231]); 

	Primary reference Boric-Lubecke fails to teach:
wherein the second physiological signal is obtained simultaneous with the first physiological signal, and 
further wherein at least one of the first and second physiological signals comprises both cardiac physiological data and non-cardiac physiological data wherein the first physiological signals and the second physiological signals are unique to the person; 
produce a average radar signal using the first and second physiological signals; and 
removing, using the average radar signal, non-cardiac physiological data to produce the physiological parameter of the person.
	However, the analogous art of Inan of a system for monitoring a physiological parameter of a person (abstract) teaches:
wherein the second physiological signal is obtained simultaneous with the first physiological signal, (0008; 0035), and 
further wherein at least one of the first and second physiological signals comprises both cardiac physiological data and non-cardiac physiological data;  (0031; 0034; 0035); 
the first physiological signals and the second physiological signals are unique to the person ([0019]-[0020], heart function of a user is considered to be a unique signal to 
produce a average radar signal using the first and second physiological signals; (0023-0025; 0035); and 
removing, using the average radar signal, non-cardiac physiological data to produce the physiological parameter of the person; (0048; 0066; 0073; 0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the physiological parameter monitoring device of Boric-Lubecke to incoroporate the simultaneous measurement and signal averaging features as taught by Inan because it greatly increases the signal to noise ratio of the extracted signal and provides a more useful signal for the user. 
Primary reference Boric-Lubecke further fails to teach:
a time-locked average physiological signal
	However, the analogous art of Cote of a physiological signal noise reduction method (abstract) teaches:
a time-locked average physiological signal ([0021])

Primary reference Boric-Lubecke further fails to teach:
least a transmit antenna and a separate receive antenna
	However, the analogous art of Tao of a non-contact cardiopulmonary signal acquisition device (abstract) teaches:
least a transmit antenna and a separate receive antenna (col. 4, ll. 13-34)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined physiological parameter monitoring device of Boric-Lubecke, Inan and Cote to incorporate the separate antenna of Tao becauseit provides at least one of selection of known signal acquisition means on the basis of suitability for the intended use or to allow modular construction of the signal acquisition so that individual elements can be replaced and/or upgraded.   
Primary reference Boric-Lubecke further fails to teach:
comparing the physiological parameter to a database of physiological parameters, 

	However, the analogous art of Kayyali of a system for providing identity verification for a subject (abstract) teaches:
 comparing the physiological parameter to a database of physiological parameters (col 3, lines 18-26, lines 40-67, the biometric parameters are considered to be a physiological parameter as it includes physiological information. When this information is handled as medical information with other devices for verification this is considered to be comparing with a database; col 4, lines 1-67, see lines 4-47 for comparison with a database; col 5, lines 1-23; col 6, lines 53-67; col 7, lines 1-14; col 12, lines 1-67; col 19, lines 44-67; col 20, lines 1-42), 
identifying, based on said comparison, a match between the person's physiological parameter and a physiological parameter in the database and providing, based on said match, an identity of the person (col 3, lines 18-26, lines 40-67, the biometric parameters are considered to be a physiological parameter as it includes physiological information. When this information is handled as medical information with other devices for verification this is considered to be comparing with a database; col 4, lines 1-67, see lines 4-47 for comparison with a database; col 5, lines 1-23; col 6, lines 53-67; col 7, lines 1-14; col 12, lines 1-67; col 19, lines 44-67; col 20, lines 1-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined physiological parameter monitoring device of Boric-Lubecke, Inan, Cote, and Tao to incorporate the 
Regarding claim 10, the combined references of Boric-Lubecke, Inan, Cote, Tao, and Kayyali teach all of the limitations of claim 8. Primary reference Boric-Lubecke further fails to teach:
wherein said producing step comprises the steps of: identifying one or more peaks in the second physiological signal over time; and 
utilizing the one or more peaks as a time-reference.
	However, the analogous art of Inan of a system for monitoring a physiological parameter of a person (abstract) teaches:
wherein said producing step comprises the steps of: identifying one or more peaks in the second physiological signal over time ([0026]); and 
utilizing the one or more peaks as a time-reference ([0024]; [0026]; [0048]; [0068]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Boric-Lubecke, in view of Inan, in view of Cote, in view of Tao, in further view of Kayyali as applied to claim 1 above, and further in view of Muhlsteff et al. (U.S. Pub. No. 20100217118) hereinafter Muhlsteff. 
Regarding claim 6, the combined references of Boric-Lubecke, Inan, Cote, Tao, and Kayyali teach all of the limitations of claim 1. Primary reference Boric-Lubecke further fails to teach:
wherein the physiological signal sensor device is a phonocardiogram.

wherein the physiological signal sensor device is a phonocardiogram ([0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined physiological parameter monitoring device of Boric-Lubecke, Inan, Cote, Tao, and Kayyali to incorporate the phonocardiogram as taught by Muhlsteff because it’s an obvious matter of the selection of a known material on the basis of it's suitability for the intended use (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Boric-Lubecke, in view of Inan, in view of Cote, in view of Tao, in further view of Kayyali as applied to claim 8 above, and further in view of Droitcour et al. (U.S. Pub. No. 20100152600) hereinafter Droitcour.
Regarding claim 9, the combined references of Boric-Lubecke, Inan, Cote, Tao, and Kayyali teach all of the limitations of claim 8. Primary reference Boric-Lubecke further fails to teach:
wherein said producing step comprises the steps of: demodulating the radar return signal; and extracting the first physiological signal.
However, the analogous art of Droitcour of sensing a physiological motion ([0031]) teaches:
discloses a system for sensing a physiological motion including one or more antennas configured to transmit electromagnetic radiation, one or more antennas configured to receive electromagnetic radiation, at least one processor configured to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined physiological parameter monitoring device of Boric-Lubecke, Inan, Cote, Tao, and Kayyali to incorporate the demodulation and extraction as taught by Droitcour because it is the mere application of a known technique to a known device ready for improvement to yield predictable results. That is, Boric-Lubecke in view of Inan, Cote, Tao, and Kayyali recognizes the need to extract a noise free signal and Droitcour uses demodulation to extract the signal and the results of the combination would have been predictable. In other words selection of known signal extraction techniques from noisy data would have been within the skill of the ordinary artisan as a means to extract the signal.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Boric-Lubecke, in view of Inan, in view of Cote, in view of Tao, in further view of Kayyali as applied to claim 10 above, and further in view of John et al. (U.S. Pub. No. 20080188763) hereinafter John. 

further comprising the step of averaging the first physiological signal over a window of time before and after each of the one or more peaks, the window comprising a predetermined amount of time, to produce the time-locked average radar signal.
However, the analogous art of John of cardiac signal analysis (abstract) teaches:
a time-locking module that averages the first physiological signal over a window of time before and after each of the one or more peaks, the window comprising a predetermined amount of time to produce the time locked average signal (0046-0047; 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined physiological parameter monitoring device of Boric-Lubecke, Inan, Cote, Tao, and Kayyali to incorporate the averaging window as taught by John because it allows locking in relation to any feature, including the R wave peak or some other feature.
Regarding claim 12, the combined references of Boric-Lubecke, Inan, Cote, Tao, Kayyali, and John teach all of the limitations of claim 11. Primary reference Boric-Lubecke further fails to teach:
further comprising the step of performing a spectrogram transformation of said time-locked average radar signal.
However, the analogous art of John of cardiac signal analysis (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined physiological parameter monitoring device of Boric-Lubecke, Inan, Cote, Tao, Kayyali, and John to incorporate the spectrum transformation as taught by John because it improves the analysis within the spectral domain ([0050]).
Regarding claim 13, the combined references of Boric-Lubecke, Inan, Cote, Tao, Kayyali, and John teach all of the limitations of claim 11. Primary reference Boric-Lubecke further fails to teach:
further comprising the step of performing a frequency or time-frequency analysis of said time-locked average radar signal.
However, the analogous art of John of cardiac signal analysis (abstract) teaches:
performing a frequency or time-frequency analysis (0048-0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined physiological parameter monitoring device of Boric-Lubecke, Inan, Cote, Tao, Kayyali, and John to incorporate the frequency analysis as taught by John because it improves the analysis within the spectral domain ([0050]).

Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785